NOTE:   This order is nonprecedential.

mniteb ~tate~ <!Court of ~peal~
    for tbe jfeberal <!Circuit

                 DIVIX GOLF, INC.,
                  Plaintiff-Appellee,
                          v.
 JEFFREY P. MOHR AND REMEDY GOLF, INC.,
                Defendants·Appellants.
                         AND

                BANDWAGON, INC.,
                Defendant-Appellant,
                         AND

       DINA SARCOZ AND FELIX HOANG,
                     Defendants


                  2012·1235, -1236


  Appeal from the United States District Court for the
Southern District of California in case no. 05-CV-1488,
              Judge John A. Houston.


                    ON MOTION


                     ORDER
DIVIX GOLF V. MOHR                                              2

    Bandwagon, Inc. moves without opposition to stay
proceedings in these appeals pending the district court's
disposition of its motion for clarification on attorney fees.
      Upon consideration thereof,
      IT Is ORDERED THAT:
    The motion to stay is granted. Bandwagon, Inc. is di-
rected to inform this court, within 14 days of the final
disposition in Divix Golf Inc u. Mohr, et aI, 05-CV-1488.



                                    FOR THE COURT


      JUN 282012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk


cc: William Eric Hilton, Esq.                      FILED
                                          U,S. COURT OF APPEALS FOR
    Todd A. Moore, Esq.                      11lEFEDERAl CIRCUIT
    William T. Pascoe, Esq.
                                              JUN 282012
    Thomas J. Tighe, Esq.
                                                 JANHOBBALY
s26                                                 aERK